MEMORANDUM **
In the Ninth Circuit, no three-judge panel has the power to overrule an earlier decision of any other three-judge panel. United States v. Gay, 967 F.2d 322, 327 (9th Cir.1992). However, this is exactly what Durante asks us to do: overrule a 1999 case that clearly controls the result here. See Dittman v. California, 191 F.3d 1020 (9th Cir.1999). Because Dittman makes it clear that Durante has no private right of action against any of the defendants directly under the Privacy Act or through § 1983, id. at 1026, 1029, we must deny the appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.